Citation Nr: 0011062	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  92-22 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disability secondary to a service-connected low back 
disability.

2.  Entitlement to service connection for a bilateral 
shoulder disability secondary to a service-connected low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  It was remanded by the Board in 
October 1994 and September 1996 for additional development, 
and is now back at the Board.


FINDINGS OF FACT

1.  It has not been objectively shown that the diagnosed 
minimal degenerative joint disease of the knees is secondary 
(i.e., causally related) to the service-connected low back 
disability.

2.  It has not been objectively shown that the diagnosed 
degenerative changes of the acromioclavicular joint of both 
shoulders is secondary (i.e., causally related) to the 
service-connected low back disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
bilateral leg disability secondary to a service-connected low 
back disability is not well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
bilateral shoulder disability secondary to a service-
connected low back disability is not well grounded or capable 
of substantiation.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial considerations, and the procedural history, and 
evidence, of this case:

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See, Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); and Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the United States 
Court of Veterans Appeals (known as the United States Court 
of Appeals for Veterans Claims since March 1999, hereinafter 
referred to as "the Court") set out three requirements that 
must be met in order for every claim of service connection to 
be considered well grounded.  First, there must be competent 
evidence of a current disability (a medical diagnosis).  
Second, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence).  Third, there must be competent evidence of a 
nexus between the injury or disease in service and the 
current disability (medical evidence).  The third requirement 
can be satisfied by a statutory presumption that certain 
diseases that manifest within certain prescribed periods are 
related to service.  See, Caluza, at 506.

Generally, competent medical evidence is required to meet 
each of the three above cited elements.  However, for the 
second element, the kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by a 
claim.  Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  
For some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.

Whenever a claimant has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, VA has no duty to assist him or 
her in the development of facts pertinent to such claim, to 
include obtaining medical opinions.  38 U.S.C.A. § 5107.  
Further, if the veteran does not submit a well-grounded 
claim, the appeal of the claim must fail and VA is in fact 
precluded from further assisting the claimant in developing 
the claim.  See, 38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. 
78, 81 (1990); and Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  On the 
other hand, when a veteran has presented a well grounded 
claim within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), VA has a duty to assist the veteran in the development 
of his or her claim.  38 U.S.C.A. § 5107(a) (West 1991).

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  Service connection may also be 
granted for any disease or injury diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected and, when service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See, 38 C.F.R. § 3.310(a) (1999).

The well-groundedness requisite set forth by the Court in 
Caluza also applies to claims for secondary service 
connection.  In this regard, it is noted that the Court has 
specifically indicated that "claim[s] for secondary service 
connection, like all claims, must be well grounded."  See, 
in this regard, Reiber v. Brown, 7 Vet. App. 513, 516 (1995); 
see, also, Wallin v. West, 11 Vet. App. 509, 512 (1998); and 
Jones v. West, 12 Vet. App. 383 (1999).  Consequently, it 
naturally follows that, if a claimant is seeking service 
connection benefits on a secondary basis, there must be 
evidence of a current disability and evidence linking that 
disability to a service-connected disability.

A review of the record shows that the veteran is service-
connected for a low back disability that is manifested by 
spondylosis at the L4-5 level, apophysitis at the L4 level, 
congenital, pseudoarthrosis, transverse process at the "SL" 
with the sacrum, lumbarization of S1, post-traumatic low back 
pain, and status post laminectomy at the L3-4 level.  This 
disability was assigned a 60 percent rating in an October 
1999 rating decision, pursuant to the RO's finding that the 
most recent medical evidence in the file had shown that there 
was a pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain and demonstrable muscle spasm, with 
little intermittent relief.

The veteran submitted his two claims for secondary service 
connection in July 1991.  He was then asked by the RO, by 
letter of October 1994, to submit evidence supporting his 
allegation that he suffered from bilateral leg and shoulder 
disabilities that had been determined by physicians to be 
secondary to his service-connected low back disability.  The 
veteran answered this written request by indicating, in a 
November 1994 statement, that his only medical treatment had 
been at the Decatur, Georgia, VA Medical Center.  He did not 
submit the requested evidence, and the Board has been unable 
to find in the file any medical statement establishing the 
necessary nexus between the conditions of the shoulders and 
legs and the service-connected low back disability.

At a June 1992 RO hearing, the veteran clarified that the 
"bilateral leg" claim actually referred to a bilateral knee 
condition, and explained that his bilateral shoulder 
impairment essentially consisted of "pain in lifting," as 
he was a self-employed welder and machinist who had to 
frequently lift tools and other pieces of equipment.  He also 
indicated that he felt that his service-connected low back 
disability was "wearing out" his knees and shoulders, and 
that, consequently, service connection was warranted for both 
musculoskeletal disabilities.  His spouse's testimony 
included statements to the effect that the veteran's knees 
were "bothering him very bad," as his work at his welding 
shop required that he be on his knees on a concrete floor, 
and that his job also required him to do a lot of overhead 
welding.

The remands of October 1994 and September 1996 were 
essentially issued in order to have the veteran examined, and 
to attempt to obtain an answer to the question of whether 
there is indeed a nexus between the claimed disabilities and 
the service-connected low back disability.  The results of 
these medical examinations, which were conducted in November 
1996 and September 1999, are of record, and their contents 
will be discussed in the following pages, prior to the legal 
analysis of both issues on appeal.  Prior to proceeding with 
this discussion, however, the Board must also note that there 
is no competent evidence in the file showing the 
manifestation of bilateral shoulder or leg disabilities at 
any time during service, nor has the veteran claimed that 
that is the case here, so as to warrant consideration of both 
claims for service connection on a direct basis.

According to the report of the November 1996 VA medical 
examination, the veteran was a 41-year old welder who had 
served as a "h[u]ll technician" during service in the U.S. 
Navy.  The veteran said that he injured his lower back during 
service in 1974, when he fell down a ladder, and that he also 
was injured in a motor vehicle accident later that year.  
After service, he had a second motor vehicle accident, in 
1988, in which he lacerated the tendons in the left distal 
foreleg, and thereafter underwent a laminectomy at the L3-4 
level, in 1992.  Currently, he said that he was "quite 
stiff," and that he had a painful range of motion, 
especially in the lower back, but also to some degree in the 
cervical area and knees.  He also indicated some discomfort 
subjectively in the shoulders, but the examiner noted that 
the shoulders were "fully mobile," and that there was no 
evidence of particular fatigue or incoordination, other than 
some subjective sense of weakness due to pain in the spine.

The above report also reveals that the veteran was an alert, 
very muscular and well-developed individual, who required 
assistance to "dress and redress."  There was some pain on 
backward extension of the cervical spine past 55 degrees, as 
well as with forward flexion past 45 degrees, and he was 
"quite restricted" in the mobility of the lower back.  The 
shoulders were, however, normal to inspection, with no 
tenderness in the biceps groove, rotator cuff, deltoid or 
"supraspinate", excellent forward flexion and abduction at 
180 degrees, and full internal and external rotation of 90 
degrees.  The knees flexed to 140 degrees, extension was 
"null point," the cruciate and collateral ligaments 
appeared taut, and there was no head, redness, swelling or 
effusion in either knee.  With supportive squats, isolated 
crepitus was noted in the knees in joint range of motion on 
descent and ascent.  In the lower left foreleg, there was 
adherence at the surgical scar reflecting tendon repair, but 
there was no tenderness.  Mobility of the ankles was also 
full at 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion, with normal, painless inversion and eversion in the 
ankles.

The subscriber of the above report also indicated that, in 
summary, the veteran did not appear to have any limitation 
other than pain in movement, although no swelling, deformity 
or atrophy was noted.  He also noted that the veteran was 
"not particularly stable of stature but has slow 
locomotion."  He further stated that the veteran was slowly 
able to sit and stand, and bear weight, and that, other than 
the scar of the anterior left foreleg, which was "post 
military service era," there did not appear to be any 
contracted scars.  The diagnoses were listed as follows:

1. Cervical spondylosis with degenerative 
disc disease and painful range of 
motion.
2. Postoperative state, lumbar 
laminectomy with marked restriction in 
range of motion, primarily due to 
pain.
3. Minimal degenerative joint disease, 
clinical, both knees.
4. Specific shoulder disorder, examined 
for, not found.

According to a November 1996 VA radiology diagnostic report, 
X-Rays of the veteran's knees had revealed normal knees other 
than for the early manifestation of degenerative joint 
disease (DJD) at the patello-femoral articulations having 
isolated minimal hypertrophic marginal lipping superiorly in 
the patella, bilaterally.

The September 1999 medical examination was conducted by a 
private physician, who was asked by the RO to conduct an 
independent medical evaluation of the veteran and render a 
report, with an opinion regarding the most likely etiology of 
the two claimed musculoskeletal conditions.  According to the 
resulting report, the veteran suffered a compressed lower 
back fracture during service in 1974, which had caused low 
back pain ever since, and had prompted a 1992 surgery, 
"which was not helpful to him."  The veteran described 
"electrical shock feelings" in the lower extremities, 
mostly on the left, as well as feelings of aching, numbness, 
"pins and needles" and stabbing, mainly down the posterior 
and lateral aspects of his leg, with aching and stabbing in 
the low back.  The examiner noted that the veteran's 
notations on a pain diagram were filled out "quite 
dramatically," and represented "quite clear evidence of 
symptom magnification, either conscious or unconscious."  
The veteran also complained of shoulder pain and "easy 
fatigue," and said that his leg collapsed frequently, so 
that he fell and had to call 911, that the symptoms were 
gradually getting worse, and that he had been diagnosed with 
spinal stenosis.  The examiner indicated that "I suspect 
some of his shoulder discomfort is based on the fact that he 
holds his arms elevated while he is doing his welding."
 
According to the above report, on examination, the veteran's 
shoulders had crepitus and tenderness, but had flexion to 170 
degrees, abduction also to 170 degrees, external rotation to 
60 degrees, and internal rotation to 90 degrees, with no 
evidence of warmth, redness or swelling.  X-Rays revealed 
degenerative changes in the acromioclavicular joint.  The 
examination of the back revealed "virtually no movement ... at 
all."  Lower extremity pulses were good.  Deep tendon 
reflexes were really not obtainable, but were symmetrical, 
and the examiner noted that he thought that the veteran could 
not relax and therefore the examiner could not get reflexes, 
even with reinforcement.  Strength and sensation appeared to 
be intact.  X-Rays of the lower back revealed a moderate 
amount of degenerative arthritis, multi-level, with spur 
formation, narrowing of the intervertebral discs, and partial 
sacralization of a six lumbar vertebra, with a 
pseudoarthrosis.  The impression was listed as shoulder pain 
secondary to acromioclavicular degeneration, low back 
syndrome, and failed back surgery, with osteoarthritis and 
radicular leg pain.

In the "discussion" section of the above report, the 
subscribing examiner indicated that "[i]t seems clear to me 
that this patient's shoulder problems are clearly not related 
to his back problem, but are one of degenerative arthritis 
superimposed on his occasional employment."  He also stated 
that, while the back impairment was legitimate, "his 
symptoms ... may be somewhat exaggerated."  He further noted 
that the leg pain appeared to be radicular in nature, and was 
in all likelihood related to the degenerative disc disease 
and osteoarthritis.  Therefore, he said that he concluded 
that "his leg symptoms are related to his back and I believe 
the impairment rating to his back should include the legs in 
that there is no specific pathophysiology involving the 
legs."  He further noted that further tests could be 
conducted, but that he did not believe that such additional 
testing would "change the impairment rating."

Analysis of the First Issue
Entitlement to service connection for a bilateral leg 
disability secondary to
a service-connected low back disability:

As noted earlier, the RO granted the current rating of 60 
percent rating in an October 1999 rating decision, pursuant 
to a finding that the most recent medical evidence in the 
file had shown that there was a pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy, characteristic pain and demonstrable 
muscle spasm, with little intermittent relief.  In doing so, 
the RO clearly took into consideration the above 1999 
independent medical opinion that asked that the veteran's 
radicular (lower extremity) pain be made part of the rating 
assigned for the service-connected low back disability.

Other than the above radicular-type lower extremity 
impairment, which the above independent medical examiner 
noted to be part of the service-connected low back disability 
and has been properly accounted for in the current rating of 
60 percent assigned for the service-connected low back 
disability, the record only shows that the veteran has 
minimal degenerative joint disease in both knees.  There is 
no competent evidence in the record, however, demonstrating 
that said disability of the knees is secondary to the 
service-connected low back disability, as claimed by the 
veteran.  This means that the Caluza criterion of a nexus 
between a present disability and service, or a service-
connected disability, has not been met, and that the claim 
for service connection for a bilateral leg disability, 
secondary to the service-connected low back disability, is 
therefore not well grounded or capable of substantiation.

Analysis of the Second Issue
Entitlement to service connection for a bilateral shoulder 
disability secondary to
a service-connected low back disability:

Regarding this issue, the Board notes that the competent 
evidence in the file, rather than supporting the veteran's 
lay contention to the effect that the bilateral shoulder 
disability is secondary to his service-connected low back 
disability, establishes that the veteran's shoulder problems 
are "clearly not related to his [low] back problem" and 
consist of "degenerative arthritis superimposed on his 
occasional [post-service] employment [as a welder]."  This 
means that the Caluza criterion of a nexus between a present 
disability and service, or a service-connected disability, 
has not been met, and that the claim for service connection 
for a bilateral shoulder disability, secondary to the 
service-connected low back disability, is therefore not well 
grounded or capable of substantiation.

Final consideration applicable to both matters on appeal:

Additionally, the Board notes that the veteran has not 
reported that any additional, not yet of record, competent 
evidence exists that, if obtained, would establish well-
grounded claims for the disabilities at issue in this case.  
Therefore, VA has no further duty to assist the veteran in 
developing his claims of entitlement to service connection 
for bilateral leg and shoulder disabilities, secondary to a 
service-connected low back disability.  Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

1.  Service connection for a bilateral leg disability 
secondary to a service-connected low back disability is 
denied.

2.  Service connection for a bilateral shoulder disability 
secondary to a service-connected low back disability is 
denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


